Exhibit 10.2


logo.jpg [logo.jpg]




Tandem Diabetes Care, Inc.
2020 Sr. Management Cash Bonus Plan


The Tandem Diabetes Care, Inc. 2020 Sr. Management Cash Bonus Plan (the “Bonus
Plan”) has been designed to align plan participants with the business goals and
strategies of Tandem Diabetes Care, Inc. (“Tandem” or the “Company”) and to
further the objectives of the Company’s executive compensation program. This
Bonus Plan is an important part of the Company’s commitment to recognizing key
employees who contribute to the achievement of important Company performance
goals. Specifically, the objectives of the Bonus Plan are as follows:


•
Attract, retain and reward highly skilled individuals, including executive
officers, with the background and experience required for the Company’s future
growth and success by providing meaningful cash incentive payments to plan
participants who are in a position to contribute significantly to Company
success.



•
Align the interests of plan participants with those of the Company’s
stockholders by tying a meaningful portion of their total compensation
opportunity to the achievement of specific Company performance objectives, such
as an annual revenue target.



•
Together with base salary, long-term equity incentives and other components of
compensation, create an appropriate balance of cash versus non-cash, and
guaranteed versus at risk compensation opportunities.



Performance Period
The Bonus Plan is primarily intended to reward plan participants for their
individual contributions to the Company’s achievement with respect to Company
performance objectives for the 2020 fiscal year. However, the Company’s Board of
Directors or the Compensation Committee of the Board of Directors (the
“Compensation Committee”) also has the discretion to consider individual or
Company performance after December 31, 2020 and until the date of any actual
bonus determination under the Bonus Plan in measuring performance and
determining the amount of an award, if any, under the Bonus Plan.
Eligibility
Employees of the Company eligible for an award under this Bonus Plan will be
limited to individuals serving as a Vice President or more senior management
role within the Company, as determined by the Board of Directors or the
Compensation Committee. If, following January 1, 2020, an individual is promoted
or hired and becomes an eligible participant under the Bonus Plan at any time
during the 2020 calendar year, then the individual will be eligible to
participate under the Bonus Plan on a pro-rata basis, calculated in the
reasonable discretion of the Compensation Committee, unless otherwise
specifically provided by the Board of Directors or the Compensation Committee.
Bonus Opportunity
A target cash incentive amount (a “Target Bonus Amount”) for each eligible plan
participant will be set as a percentage of the participant’s base salary. Cash
incentives may be earned under the Bonus Plan based on the achievement of
financial performance objectives, product development milestones, and
customer-related objectives. The financial performance objectives are comprised
of two parts and will collectively represent 80% of the overall Target Bonus
Amount. The product development milestones and customer-related objectives will
each represent 10% of the overall Target Bonus Amount, which together with the
financial performance objectives, represent 100% of the overall Target Bonus
Amount.


1

--------------------------------------------------------------------------------

Exhibit 10.2


Financial Performance Objectives
The portion of the cash bonuses that relate to the Company financial objectives
may be earned based on the Company’s actual revenue for fiscal year 2020 as
compared to a pre-established 2020 revenue target (the “Revenue Target”),
provided that the Company also achieves at least a minimum adjusted EBITDA
(further adjusted for the change in fair value of common stock warrants and
non-cash stock based compensation expense, as well as any accrued payment
pursuant to the Bonus Plan) margin percentage (the “Minimum Operating Percentage
Target”). Subject to the foregoing, the Company financial objective portion of
the cash bonuses may be earned under the Bonus Plan as follows:
•
A minimum percentage growth rate over the Company’s actual 2019 revenue, which
places the Company’s revenue for 2020 at 75% of the Revenue Target (the “Minimum
Revenue Target”), must be achieved for any bonus to be earned under the
financial performance objectives portion of the Bonus Plan.



•
If the Company’s actual revenues are between this Minimum Revenue Target and the
Revenue Target, the goal achievement for the financial performance objectives
will be calculated proportionately in a straight-line from 0% to 100%. If the
Company’s actual revenues exceed the Revenue Target, the goal achievement for
the financial performance objectives will be calculated proportionately as a
percentage of the Revenue Target.



Product Development Objectives
The portion of the cash bonuses that relates to our product development
milestones generally requires that we submit certain products under development
for regulatory clearance and the manufacturing readiness of those products.
Subject to the Committee’s final discretion, an individual product development
milestone must be achieved within a required time period for the applicable
portion of the Bonus Plan to be achieved. Overall goal achievement of our
product development milestones will be based on the portion of the product
development milestones that we actually achieve during 2020.
Customer-Related Objectives
The portion of the cash bonuses that relates to the Company key customer-related
objectives generally requires the Company to achieve a minimum annual metric
related to customer support and services, and achieve a minimum annual
percentage of current domestic customers eligible for insurance reimbursement to
purchase a new insulin pump. Overall goal achievement is subject to the
Compensation Committee’s final discretion, and determination of the Company’s
customer related objectives will be based on the level of achievement by the
Company during fiscal year 2020.
Potential Incremental Bonus
If the Company’s actual revenues are above 105% of the Revenue Target, and the
Minimum Operating Percentage Target is achieved, then the Bonus Plan has two
levels of potential incremental overall goal achievement:
•
If the Company’s actual revenues are above 105% of the Revenue Target and up to
115% of the Revenue Target, the percentage of overall goal achievement with
respect to the Company financial objectives under the Bonus Plan will first be
calculated as described above, and then the overall goal achievement under the
Bonus Plan will be multiplied by an amount equal to 100% plus one times each
percent of revenue achievement above 105% of the Revenue Target and up to 115%
of the Revenue Target, and the cash bonus will be calculated based on this
modified level of goal achievement; or



•
If the Company’s actual revenues are above 115% of the Revenue Target, the
percentage of overall goal achievement with respect to the Company financial
objectives under the Bonus Plan will first be calculated as described above, and
then the overall goal achievement under the Bonus Plan will be multiplied by an
amount equal to 100% plus two times each percent of revenue achievement above
105% of the Revenue Target, and the cash bonus will be calculated based on this
modified level of goal achievement.



•
If revenue is greater than 105% but does not meet a secondary minimum adjusted
EBITDA margin percentage target, then the financial achievement will be
calculated as percent to plan.





2

--------------------------------------------------------------------------------

Exhibit 10.2


Award Determination
Bonus payments under the Bonus Plan, if any, will be made at the discretion of
the Board or the Committee. The financial performance components and product
development components of the Bonus Plan may be earned independent of one
another. If the Company does not achieve any portion of any of the financial
performance components or the product development components of the Bonus Plan,
no payouts will be made unless the Board or the Committee, in their sole
discretion, determines that there are other factors that merit consideration in
the determination of bonus awards, which may be determined on an individual
basis. All determinations and decisions made by the Compensation Committee and
the Board of Directors pursuant to the provisions of the Bonus Plan shall be
final, conclusive and binding on all persons, and shall be given the maximum
deference permitted by law.


Payout and Administration
Payment of bonuses will be made as soon as practical after the end of the plan
year, but not later than March 15, 2021. Participants must be actively employed
at the time of payout to be eligible for any bonus payment. The Board of
Directors or the Compensation Committee may approve payments to any eligible
plan participant. The Board of Directors or the Compensation Committee can
modify the Bonus Plan, including timing and form of payments, at any time in
their sole discretion. Amounts payable under the Bonus Plan are intended to
comply with the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations and thus be exempt from the provisions of Section
409A of the Internal Revenue Code of 1986, as amended. The Board of Directors
and the Compensation Committee intend to administer the Bonus Plan in a manner
consistent with this rule. Any amounts paid hereunder shall be subject to
recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company or as is otherwise required by applicable law.




3